Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT

dated as of October 26, 2020

Between MORGAN STANLEY & CO. INTERNATIONAL PLC. and NUVASIVE, INC.

 

 

THIS AMENDMENT AGREEMENT (“Amendment Agreement”) with respect to the Warrant
Confirmations (as defined below) is made as of October 26, 2020 between
NuVasive, Inc. (“Issuer”) and Morgan Stanley & Co. International plc (“Dealer”).

WHEREAS, (i) Dealer and Issuer entered into a letter agreement dated as of May
27, 2020, confirming the terms of a base issuer warrant transaction (as amended,
modified, terminated or unwound from time to time, the “Base Warrant
Confirmation”), and (ii) Dealer and Issuer entered into a letter agreement dated
as of June 2, 2020, confirming the terms of an additional issuer warrant
transaction (as amended, modified, terminated or unwound from time to time, the
“Additional Warrant Confirmation” and, together with the Base Warrant
Confirmation, the “Warrant Confirmations”); and

WHEREAS, Issuer has requested to amend certain terms of the Warrant
Confirmations as described herein;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1.Defined Terms.  Any capitalized term not otherwise defined herein shall have
the meaning set forth for such term in the Warrant Confirmations.

 

2.Amendments.  The parties hereby agree that the Warrant Confirmations are
amended as follows by:

 

(a) removing Section 8(b)(ii) in its entirety;

 

(b) replacing the phrase “in excess of 807,000 Shares” in the first sentence of
Section 8(f) of the Base Warrant Confirmation with the phrase “in excess of
1,852,937 Shares”;

 

(c)replacing the phrase “in excess of 121,050 Shares” in the first sentence of
Section 8(f) of the Additional Warrant Confirmation with the phrase “in excess
of 231,617 Shares”; and

 

(d)removing Section 8(k)(viii) in its entirety.

 

3.Representations and Warranties of Issuer.  Issuer represents and warrants to
Dealer on the date hereof that:

 

(a)  excluding the representations and warranties of Issuer set forth in Section
7(a)(iii), Section 7(a)(viii), Section 7(a)(ix), Section 7(a)(x) and Section
7(a)(xi) of the Base Warrant Confirmation, each of the representations and
warranties of Issuer set forth in Section 7(a) of the Base Warrant Confirmation,
as if references therein to “Transaction” or “Confirmation” were each replaced
with “Amendment Agreement”, are true and correct as of the date hereof;

 

(b) Issuer is not on the date hereof engaged in a distribution, as such term is
used in Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of any securities of Issuer, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M, and shall not engage in any such distribution prior to the second
Scheduled Trading Day following the date hereof;

 

(c) Issuer is not entering into this Amendment Agreement (i) on the basis of,
and it is not aware of, any material non-public information with respect to
itself or the Shares (ii) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self-tender offer or a
third-party tender offer or (iii) to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act; and

 

(d) Issuer (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in

 

--------------------------------------------------------------------------------

 

evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

4.Continuing Effect.  Except as expressly set forth in Section 2 above, all of
the terms and provisions set forth in each Warrant Confirmation shall remain and
continue in full force and effect and are hereby confirmed in all respects.

 

5.Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial.  This Amendment
Agreement and all matters arising in connection with this Amendment Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (without reference to choice of law doctrine).  

 

6.Counterparts.  This Amendment Agreement (and any amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts, each of
which will be deemed an original.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the date first written above.

 

Yours sincerely,

MORGAN STANLEY & CO. INTERNATIONAL PLC

By:   /s/ Gautier martin-Regnier
Name: Gautier martin-Regnier
Title:   Managing Director

MORGAN STANLEY & CO. LLC

By:   /s/ Darren McCarley
Name: Darren McCarley
Title:   Managing Director

 

Agreed and Accepted By:

NUVASIVE, INC.

By:   /s/ Matthew K. Harbaugh        
Name: Matthew K. Harbaugh
Title: EVP and Chief Financial Office

 

 

 

 

 

 

 